DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-18 and 20-24 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2, 3-5 and 7-9, a combination of limitations that “the ground plane comprises two or more coupling apertures and two or more feed pin apertures passing through the first substrate; a micro-strip layer on a second side of the first substrate further comprising at least one pair of micro-strip elements…the micro-strip element engages one of the feed pin apertures; and a second substrate positioned on the micro-strip layer of the first substrate wherein the second substrate comprises one or more patches.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12-18, a combination of limitations that “the ground plane comprises a row of aperture clusters in a first direction and a column of aperture clusters in a second direction; a micro-strip layer on a second side of the first substrate further comprising a row of micro-strip elements in a first direction and a column of micro-strip elements in a second direction…each of the micro-strip elements engages a feed pin aperture of one of the aperture clusters on the ground plane; and a second substrate positioned on the micro-strip layer of the first substrate wherein the second substrate comprises a row of patches in a first direction and a column of patches in a second direction.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, a combination of limitations that “a first substrate, a ground plane positioned on a first side of the first substrate wherein the ground plane comprises two or more coupling apertures and two or more feed pin apertures passing through the first substrate, a micro-strip layer on a second side of the first substrate further comprising at least one pair of micro-strip elements…the micro-strip element engages one of the feed pin apertures, and a second substrate to positioned on the micro-strip layer of the first substrate wherein the second substrate comprises one or more patches wherein the antenna engages the first surface of the mounting device.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 22-24, a combination of limitations that “a ground plane disposed on a first side of the first substrate, the ground plane comprising a plurality of aperture clusters, each aperture cluster comprising at least a coupling aperture and a pair of feed pin apertures passing through the first substrate; a plurality of pairs of microstrip elements disposed on a second side of the first substrate, each pair of microstrip elements located opposite an aperture cluster, each microstrip element of the pairs of microstrip elements being connected to a different one of the pair of feed pin apertures of the opposing aperture cluster; and a second substrate comprising one or more patches, the plurality of pairs of microstrip elements disposed between the ground plane and the second substrate.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI

/DANIEL MUNOZ/Primary Examiner, Art Unit 2896